Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 9 and 13 are amended, claims 16 and 17 are added and claims 1-17 are pending.

Pending claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Pal et al. (US 2014/0139601 A1) teaches an ink jet recording medium comprising a substrate, an intermediate layer {meets the claimed base coating layer} on the substrate, and an ink receiving layer {meets the claimed top coating layer} on the intermediate layer.  Pal teaches the intermediate layer comprises an inorganic pigment, a binder, and a fixing agent.  Pal teaches the ink receiving layer comprises a polyvinyl alcohol binder, a non-film forming polymer {meets the claimed polymer nanobeads} having a glass transition temperature (Tg) of 80-150 °C, and an inorganic pigment in an amount of 10-70 wt%, wherein the non-film forming polymer has an average particle size of 100-1000nm.  Pal teaches the amount of the non-film forming polymer and binder in the ink receiving layer is calculated to be 51.85%.  Pal teaches the ink jet recording medium may be made by forming the intermediate layer on the substrate and forming the ink receiving layer on the intermediate layer.  Pal teaches an ink jet ink is printed onto the ink jet recording medium via an ink jet printing method.  However, Pal does not teach or suggest the ink receiving layer is devoid of inorganic pigment as recited in claims 1, 9 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
May 5, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785